UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6694



DAVID FARRELL SULLIVAN,

                                              Plaintiff - Appellant,

          versus


CLAY T. ALLEN,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(CA-03-3841-7-26)


Submitted:   June 24, 2004                    Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Farrell Sullivan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David Farrell Sullivan appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint under 42 U.S.C. §§ 1983, 1985 (2000).          We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Sullivan v. Allen, No. CA-03-3841-7-26 (D.S.C. Mar. 5, 2004).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -